ORDER

Earl “Foe” Scott (“defendant”) appeals the judgment on a jury verdict finding him guilty of two counts of robbery in the first degree and of two counts of armed criminal action. Defendant asserts that the trial court erred in denying his motions for acquittal on the ground that the evidence presented by the State of Missouri was *850“far too insufficient and contradictory” to support the jury’s verdict.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).